DETAILED ACTION
 	This Office Action is in response to the Information Disclosure Statement filed on 09/02/2021. Claims 21, 35 and 39 have been amended in response filed on 05/19/2021. Claims 21, 27-29, 34-35, and 37-39 are presented for examination on the merits. Claims 21, 27-29, 34-35, and 37-39, now re-numbered as claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 09/02/2021 and 11/13/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     	Authorization for this examiner's amendment was given in a telephone interview with applicant’s representative Mordecai Barkan on August 23, 2021. The examiner-initiated interview summary (PTO 413B) is attached herein.

	Response to Arguments
2.	In view of the response filed on 03/04/2021 and the Examiner’s amendments presented below, applicant’s arguments in pages 12-21 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered and are persuasive	
	In view of the aforesaid amendments and upon further search/consideration, the rejection to the respective claims mailed on 03/04/2021 is hereby withdrawn.
Amendment to the Claims

3.	CLAIMS:
	Please amend the claims below as follows:
	(Currently amended) A network of nodes comprising:
		computing nodes of which include:
a hardware trusted environment node;
a sensor generating a raw sensor measurement and sending the raw sensor measurements over the network or to a hardware trusted environment integrated with a legacy environment;
the legacy environment receiving over the network or at the hardware trusted environment the raw sensor measurement and processing the raw sensor measurement to result in a processed sensor measurement; 
the hardware trusted environment node receiving over the network or at the hardware trusted environment the raw sensor measurement; 


the hardware trusted environment node or a network node receiving over the network or at the hardware trusted environment the raw sensor measurement and the processed sensor measurement, and evaluating their probabilistic relation to determine if the legacy environment process is faulty; and
in response of the detection a faulty process the hardware trusted environment node or a network node configured to enable any of malware detection, receiving test data, node identification, safe programs update and upgrade, backup operation, or combination thereof.

(Currently amended) A system comprising: 
an actuator receiving over the network an action command;
a hardware trusted computing environment connected to a network of nodes;
a legacy environment configured to receive over the network an actuator command to be processed by the legacy environment to produce the action command;
the hardware trusted computing environment receiving over the network or integrated the action command output from the legacy environment; and
the hardware trusted computing environment or a network node receiving over the network the actuator command and the action command, and evaluating their probabilistic relation to determine if the legacy environment process is faulty; and
in response of the detection a faulty process the hardware trusted computing environment or a network node configured to enable any of malware detection, receiving test data, node identification, safe programs update and upgrade, backup operation, or combination thereof.

(Currently amended) A network of nodes comprising:
computing nodes of which include:
a hardware trusted environment node;
over the network an action command;
a data processing legacy environment processing an actuator command resulting in the action command; 
the hardware trusted environment node receiving over the network the action command; and 
wherein a[[ny]] network node [[in]] of the network is configured to evaluate probalistic nature of values of the action command against the actuator command to determine process fault; and
in response of the detection a faulty process the hardware trusted environment node or a network node configured to enable any of malware detection, receiving test data, node identification, safe programs update and upgrade, backup operation, or combination thereof.

 				Allowable Subject Matter

4.	  Claims 21, 27-29, 34-35, and 37-39 are allowed over prior art of record.

Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
 Amended independent claims 21, 35, and 39 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
Stepanik et al. (US 20040075566 A1, prior art on the record) discloses an innovative use of new and existing technology comprising a simple and affordable package functional in a variety of applications that communicate with a remotely located monitoring, control, and record keeping centre via the InterNet. By using the InterNet for 
Further, Stepanik discloses that gas monitoring system of the present invention is suitable for rapid deployment in remote areas not having access to infrastructure. It uses high-powered data transfer resources (e.g. long-distance communication via satellite or cellular) efficiently and affordably by both processing and transmitting gas sensor data in a manner that reduces the communication uplink usage time--without compromising the quality or completeness of the information required to achieve the system objectives of: location targeted early warning, detailed information respecting the nature and direction of the gas escape, and sufficient records to comply with local regulations. For example, the system of the present invention requires only one IP address per sensor station group, yet provides equivalent information about each sensor station, but overcomes the disadvantage of the prior art that commonly used one 
Gutz et al. (US 5233512 A, prior art on the record) discloses a method for fault detection in a closed loop feedback control system for an actuator includes modeling the actuator for providing a model output simulating the actuator output in response to a model input which is also the actuator input, and comparing the actuator output and the model output for providing a fault indication upon exceeding a threshold. An apparatus includes a feedback control system having means for providing a feedback signal indicative of an output of the actuator, means for comparing an output demand with the feedback signal for providing an actuator output error, and means for providing to the actuator an input proportional to the error. The apparatus also includes a fault detection system having means for modeling the actuator for providing a model output simulating the actuator output in response to a model input, means for providing the actuator input also to the actuator modeling means as the model input, and means for comparing the actuator output and the model output and providing a fault indication upon exceeding a threshold (Gutz, Abstract). 

 	Independent claims 35 and 39 recite similar subject matters as to those in claim 21.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.

 	Specifically, the substances of applicant’s arguments in pages 12-21 of the REMARKS filed on 05/19/2021 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 21, 35, and 39 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
			Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638. The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498